Title: To Thomas Jefferson from Philippe de Létombe, 11 July 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


               
                  Monsieur le President,
                  Philadelphie, 11 Juillet 1801. (v. St.)
               
               Arrivé ici plein de reconnoissance pour les bontés dont Vous avez daigné m’honorer pendant mon séjour à Washington, je me suis informé aussitot de la demeure de Lemaire. Elle est à douze milles d’ici, à Lansdown, chez M. Bingham, et je ne pourrai lui parler ou, en mon absence, lui faire parler par un de mes amis, qu’à son premier voyage à Philadelphie. J’aurai l’honneur de Vous en écrire à mon retour de New york.—Quant à Schroeder, il demande Six cents dollars de gage pour Lui et sa femme. Je lui ai répondu simplement que j’aurai l’honneur de Vous faire part de sa demande. il m’a dit que sa femme ne garderoit qu’un enfant auprès d’Elle, qu’elle sait faire toute espèce d’ameublement aussi bien que le tapissier le plus habile et que feu M. Hill a été tellement satisfait de sa conduite et de ses services en tout genre qu’il lui a fait à sa mort un legs considérable.
               Nous partirons demain pour New york où je verrai Monsieur Livingston, conformement à ce que Vous m’avez fait l’honneur de me dire et d’où j’aurai celui de Vous faire part de sa réponse. Je crains qu’il n’y ait plus de batiment en parlementaire pour France et Monsieur Livingston me rendroit, sous votre approbation, Monsieur le Président, le service le plus important.
               Permettez moi de rappeller aussi à votre bienfaisance et aux bontés dont Vous m’honorez, l’offre la plus chère à mon Coeur, celle que Vous m’avez faite. Votre recommendation particuliere auprès de mon Gouvernement m’honorera infiniment; elle sera ma récompense la plus flatteuse de Vingt années de service dans les Etats-unis, tant en qualité de Commissaire général que de chargé d’affaires. J’oserai encore Vous supplier, Monsieur le Président, de joindre à ce bienfait celui de me faire recommender au premier Consul, de vive voix, par votre Ministre plenipotentiaire, Monsieur Livingston, et de votre part.
               Je Vous supplie, Monsieur le President, de vouloir bien agreer l’hommage de mon profond Respect.
               Létombe
             
               editors’ translation
               
                  Mister President,
                  Philadelphia, 11 July 1801 (old style)
               
               Having arrived here full of gratitude for the kindnesses with which you deigned to honor me during my stay in Washington, I immediately found out the lodging of Lemaire. It is twelve miles from here at Lansdown, at the home of Mr. Bingham, and I will not be able to speak to him, or, in my absence, have one of my friends speak to him, until his next trip to Philadelphia. I shall have the honor of writing to you about it upon my return to New York.—As for Schroeder, he is asking wages of six hundred dollars for himself and his wife. I simply answered him that I shall have the honor of making his request known to you. He told me that his wife would keep only one child with her, that she knows how to make all kinds of furniture quite as well as the most skillful upholsterer, and that the late Mr. Hill was so well satisfied with her conduct and services of all kinds that, upon his death, he left her a considerable bequest.
               
               We shall leave tomorrow for New York, where I shall see Mr. Livingston, in accordance with what you did me the honor of telling me, and from where I shall have the honor of advising you of his reply. I fear there may be no more cartel ship for France, and Mr. Livingston would render me, with your approval, Mister President, the most important service.
               Permit me to recall also to your charity and the kind deeds with which you honor me, the offer dearest to my heart, the one you made me. Your particular recommendation to my government will honor me infinitely; it will be the most flattering reward in twenty years of service in the United States, both in my capacity as consul general and as chargé d’affaires. I shall dare to beg you again, Mister President, to join to this kind deed that of joining to that kindness the one of having me recommended in person to the first consul by your minister plenipotentiary, Mr. Livingston, on your behalf.
               I beg you, Mister President, to kindly accept the homage of my profound respect.
               
                  
                     Létombe
                  
               
            